

115 HR 2994 IH: Securing the Homeland by Increasing our Power on the Seas Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2994IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Wittman (for himself, Mr. Gallagher, Mr. Byrne, Mr. Franks of Arizona, Ms. Cheney, Mr. Banks of Indiana, Mr. Shuster, Ms. Hanabusa, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo state the policy of the United States on the minimum number of available battle force ships.
	
 1.Short titleThis Act may be cited as the Securing the Homeland by Increasing our Power on the Seas Act or the SHIPS Act. 2.Policy of the United States on minimum number of battle force shipsIt shall be the policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships, comprised of the optimal mix of platforms, with funding subject to the annual authorization of appropriation and the annual appropriation of funds.
		